Case 1:20-mc-00334-MN Document 29-1 Filed 02/08/21 Page 1 of 4 PageID #: 1275




                             Exhibit 1
    Case 1:20-mc-00334-MN Document 29-1 Filed 02/08/21 Page 2 of 4 PageID #: 1276
\
         N. 1351118           RG TRIBUNALE
         N. 54772/13          RGNR




                           TRIBUNALE ORDINARIO DI MILANO
                                 SEZIONE 7A PENALE
                                VERBALE DI UDIENZA
                                              Artt. 480 e segg. c.p.p.

    In data 03-02-2021 alle ore 09:30 in Milano, aula Coral 1, il Tribunale di Milano Sezione VII Penale
    composto dai Magistrati:


                                      Dott.          M. TREMOLADA                      Presidente

                                      Dott.          M.GALLINA                          Giudice

                                      Dott.          A.CARBONI                          Giudice




    con l'assistenza dell'assistente giudiziario Dott. Giovanni Decaro che, espressamente autorizzato, si avvale
    dell'Ausiliario Tecnico della COOP. VERBATIM per la fonoregistrazione del processo in epigrafe indicato nei
    confronti di SCARONI Paolo+ 14
    Sono presenti :
    IL PUBBLICO MINISTERO:
    Dott. Fabio De Pasquale
    Dott. Sergio Spadaro

    GLI IMPUTATI:

    I.   SCARONI Paolo, libero, assente
         Difeso di fiducia da avv. Enrico de Castiglione, presente.

    2.   DESCALZI Claudio, libero, assente
         Difeso di fiducia da avv. Paola Severino, sostituita da avv. Sandro Parziale, presente. Alle ore I 0:05 è
         presente l'avv. Severino.

    3.   CASULA Roberto, libero, assente
         Difeso di fiducia da avv. Guido Carlo Alleva, sostituito da avv. Ghetti, presente e da avv. Giuseppe
         Fomari, presente. E' presente l'avv. Alleva alle ore 09:40.


                                                                                                                1
 Case 1:20-mc-00334-MN Document 29-1 Filed 02/08/21 Page 3 of 4 PageID #: 1277




4.    ARMANNA Vincenzo, libero, non presente
      Difeso di fiducia da avv. Angelo Staniscia, sostituito da avv. Schiaffino, presente

5.    PAGANO Ciro Antonio, libero, assente
      Difeso di fiducia da avv. Federica Rinaldini, presente

6.    AGAEV Ednan Tofik Ogly, libero, non presente
      Difeso di fiducia da avv. Francesco D'Alessandro, presente

7.    BISIGNANI Luigi, libero, assente
      Difeso di fiducia da avv. Domenico Franchini, sostituito da avv. Secci, presente. E' presente l'avv.
      Franchini alle ore 09:37

8.    FALCIONI Gianfranco, libero, assente
      Difeso di fiducia da avv. Gian Filippo Schiaffino, presente

9.    ETETE Dan, libero, assente
      Difeso di fiducia da avv. Antonio Secci, presente

10. BRINDED Malcolm, libero, assente
    Difeso di fiducia da avv. Marco Calleri e da avv. Andrea Rossetti, entrambi presenti

11. COLEGATE Guy Jonathan, libero, assente
    Difeso di fiducia da avv. Giuseppe Bianchi, presente

12. COPLESTON De Carteret John, libero, assente
    Difeso di fiducia da avv. Giuseppe Bianchi, presente

13. ROBINSON Peter, libero, assente
    Difeso di fiducia da avv. Chiara Padovani, sostituita da avv. Giulia Angiolini, come da nomina che
    deposita, presente

14. ENI S.p.A., presente il procuratore speciale
    Difeso di fiducia da avv. Nerio Diodà, presente

15. ROYALDUTCH SHELLPLC, non presente
    Difeso di fiducia da avv. Bruno Lorenzo Cova, presente e da avv. Francesco Mucciarelli, sostituito da avv.
    Mazzola, presente

PARTE CIVILE:
1. Repubblica Federale di Nigeria, assente
   Difesa di fiducia da avv. Lucio Lucia, presente.

RESPONSABILI CIVILI :
   1. Royal Dutch Shell, non presente
      Difeso di fiducia da avv. Francesco Mucciarelli, sostituito da avv. Mazzola, presente

     2. Eni S.p.A, assente
        Difeso di fiducia da avv. Nerio Diodà, presente

     3. Shell Petroleum Development Company of Nigeria Ltd, assente,
        Difeso di fiducia da avv. Francesco Mucciarelli, sostituito da avv. Mazzola, presente

     4. Shell UK Ltd, assente
        Difeso di fiducia da avv. Francesco Mucciarelli, sostituito da avv. Mazzola, presente


                                                                                                            2
r   Case 1:20-mc-00334-MN Document 29-1 Filed 02/08/21 Page 4 of 4 PageID #: 1278




         5. Shell Exploration and Production Africa Ltd, assente
            Difeso di fiducia da avv. Francesco Mucciarelli, sostituito da avv. Mazzola, presente

    Sono presenti per la pratica forense il dott. Luca Bresciani e la dott.ssa Claudia Pantè.
    Le parti nulla eccepiscono in merito al rispetto del protocollo sanitario e delle misure in atto volte a prevenire
    il contagio da Covid-19.
    Si da atto che sono presenti in aula operatori di Sky TG24 che sta effettuando un servizio sulla Giustizia a
    seguito dell'emergenza Covid ed ha chiesto di riprendere questa udienza.
    Le parti prestano il consenso alle riprese.
    Il Tribunale, atteso il consenso, autorizza le riprese dell'udienza, considerato l'interesse pubblico del processo.
    Il Tribunale, sentite le parti, ritenute condivisibili le prospettaziqni ed argomentazioni dedotte dal Pubblico
    Ministero in tema di novità ed i conseguenti parametri giuridici, acquisisce i documenti prodotti all'esito della
    scorsa udienza del 20 Gennaio 2021 dal Pubblico Ministero e per l'effetto dispone che le parti hanno la
    possibilità, ove lo ritengano, di integrare, modificare o lasciare inalterate le proprie conclusioni.
    L'integrazione della discussione potrà essere svolta in relazione ai documenti nuovi prodotti dal Pubblico
    Ministero, secondo l'ordine già concordato alla scorsa udienza.
    Il Tribunale invita il Pubblico Ministero ad intervenire per eventuale integrazione delle conclusioni e
    repliche.
    Interviene il Pubblico Ministero.
    Si procede come da verbale di trascrizioni.
    Il PM produce foglio n. 284 della memoria già depositata trattandosi di pagina che per refuso non era stata
    inserita nella memoria.
    Il Tribunale nulla opponendo le altre parti acquisisce.
    Il Tribunale, in relazione al deposito di eventuali memorie, invita le difese a depositarle entro la prossima
    udienza del 24-2-21 al fine di consentire al Tribunale di esaminarle in vista dell'udienza programmata per la
    camera di consiglio.
    La difesa di parte civile chiede di poter intervenire all'odierna udienza.
    Il Tribunale sospende brevemente l'udienza. Alle ore 11 :30 si riprende l'udienza.
    Il Tribunale invita la difesa di parte civile ad intervenire per eventuale integrazione delle conclusioni e
    repliche.
    Interviene l'avv. Lucia per la difesa di parte civile
    Si procede come da verbale di trascrizioni.
    Il Tribunale chiede alle parti se vi è qualche difesa che può anticipare il proprio intervento all'odierna udienza.
    Nessuna difesa è disponibile ad anticipare il proprio intervento.
    Il Tribunale rinvia il processo all'udienza già programmata del 24 Febbraio 2021, ore 09:00. aula Coral
    ! per eventuale discussione suppletiva delle difese in relazione alle nuove produzioni e repliche, secondo
    l'ordine concordato dalle difese stesse o secondo quello indicato nel decreto.


    Udienza chiusa alle ore 11 :50
    Verbale chiuso e presentato al presidente per il visto
    Milano, 03 Febbraio 2021


                              ... \t Giovann~RO
                                                                       Il Presidente
                               --~~..,,·''···
                                                                 Dott. Marco Tremolada


                                                                                                                     3
